 

Exhibit 10.26

[***] — Certain information in this exhibit have been omitted and filed
separately with the Securities and Exchange Commission.  Confidential treatment
has been requested with respect to the omitted portions.

SECOND AMENDMENT

TO

AMENDED AND RESTATED

BOVINE VACCINE DISTRIBUTION AGREEMENT

This Second Amendment (“Second Amendment”) is entered into as of the 10th day of
December, 2004 (“Effective Date”) by and between DIAMOND ANIMAL HEALTH, INC., an
Iowa corporation with offices at 2538 Southeast 43rd Street, Des Moines, Iowa
50317 (“Diamond”) and AGRI LABORATORIES, LTD., a Delaware corporation, with
offices at 20927 State Route K, St. Joseph, Missouri 64505 (“Distributor”) as an
amendment to that certain Amended and Restated Bovine Vaccine Distribution
Agreement dated as of September 30, 2002 between Diamond and Distributor (the
“Original Agreement”), as amended by that certain First Amendment dated as of
September 20, 2004 (the “First Amendment”) (together, the “Agreement”).

WHEREAS, Diamond and Distributor are parties to the Agreement providing for the
distribution of certain bovine antigens; and

WHEREAS, Distributor made the 2004 Prepayment of [***] pursuant to
Section 3.04(ii) of the Agreement in April 2004 and subsequently, pursuant to
the First Amendment, Distributor made an additional [***] prepayment to Diamond
toward the purchase of Products and/or Initial Products for Contract Year 2005
(collectively, the “[***] Prepayment”); and

WHEREAS, Distributor and Diamond are parties to a Research, Development and
License Agreement dated as of September 20, 2004 (the “[***] R & D Agreement”),
providing for the development [***] (the “[***] Products”); and

WHEREAS, Distributor and Diamond are parties to a Research, Development and
License Agreement dated as of the date hereof (the “[***] R&D Agreement”),
providing for the development [***] (the “[***] Product”); and

WHEREAS, Distributor and Diamond desire to amend the Agreement on the terms and
conditions of this Second Amendment.

NOW, THEREFORE, the parties agree as follows:

1.       Definitions.  Capitalized terms used herein shall have the meanings
ascribed to them in the Agreement, unless otherwise defined herein.

2.       Amendment Fee.

(i) The [***] Prepayment shall be retained by Diamond as a non-refundable fee
paid by Distributor to Diamond for this Second Amendment (the “Amendment Fee”). 
No portion of the [***] Prepayment shall be credited toward Distributor’s
obligations to purchase


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

and pay for Products.  Each of (i) the last two (2) sentences of
Section 3.04(ii) of the Original Agreement and (ii) Section 2 of the First
Amendment is hereby deleted in its entirety and shall have no further force or
effect.

(ii) If at any time prior to the end of Contract Year 2009, Diamond’s
manufacturing facility is shut down and Diamond is unable to supply Products to
Distributor as a result of a regulatory order or force majeure event (as defined
in Section 8 of the Agreement) (a “Shut Down Event”), for a period of greater
than four (4) consecutive calendar months (the last day of such four (4) month
period, the “Trigger Date”), Diamond shall reimburse to Distributor a portion of
the Amendment Fee as follows:  [***] for every month prior to January 2010 in
which a Shut Down Event continues, including [***] for each of the four (4)
months beginning on the commencement of the Shut Down Event and ending upon the
Trigger Date (the “Shut Down Payment”).  Any such Shut Down Payment shall be
made in monthly installments of [***], beginning on the Trigger Date, and
continuing on the first day of each calendar month thereafter until the Shut
Down Payment is paid in full.

3.       Amendment of Loan.  Pursuant to Section 3.06 of the Agreement, Diamond
delivered to Distributor the New Note to evidence the Loan.  Upon execution and
delivery of this Second Amendment, the parties shall cancel the New Note and
execute and deliver a substitute Note in the form attached hereto as Exhibit A.

4.       Exclusivity.

(i) The first sentence of Section 1.02 of the Agreement is hereby deleted in its
entirety and replaced with the following sentences:

Distributor’s distribution rights under the Agreement shall be exclusive
worldwide for all products identified on Exhibit A attached to the Agreement 
and Additional Products added pursuant to Section 2 through Contract Year 2009,
except as set forth in this paragraph, and unless earlier terminated in
accordance with the provisions of the Agreement.  Distributor’s distribution
rights under the Agreement shall be nonexclusive during the remaining term of
the Agreement following Contract Year 2009, unless Distributor is granted
additional exclusivity rights in accordance with Section 11 of the Second
Amendment.

Except for the first sentence of Section 1.02 of the Agreement, the remaining
provisions of Section 1.02 of the Agreement shall remain in full force and
effect.

(ii) Section 3 of the First Amendment is hereby deleted in its entirety and
shall have no further force or effect.

5.       Territory.  Section 1.03 of the Agreement is hereby deleted in its
entirety and replaced with the following paragraph:

Subject to the terms and conditions of this Agreement, Distributor is authorized
to sell, have sold and otherwise distribute Products and Additional Products

2


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

added pursuant to Section 2 (hereafter collectively referred to as (“All
Products”) in the following territories:  (i) worldwide through June 30, 2005,
limited only as provided in Section 1.02, and (ii) only in the United States,
Africa, China, Mexico and Taiwan through December 15, 2009, limited only as
provided in Section 1.02; provided, that notwithstanding any provision of this
Agreement to the contrary, Distributor shall have no distribution rights in
Canada after December 15, 2009.

6.       Minimums.

(i)            The table set forth in Section 1.04(ii)(A)(1) of the Agreement is
hereby deleted in its entirety and replaced with the following table:

Contract Year Ending December 15,

 

Minimum Qualified Revenue

 

 

 

2004

 

[***]

2005

 

[***]

2006

 

[***]

2007

 

[***]

2008

 

[***]

 

(ii)           The table set forth in Section 1.04(ii)(A)(2) of the Agreement is
hereby deleted in its entirety and replaced with the table set forth in Section
6(i) of this Second Amendment.

(iii)          The table set forth in Section 1.04(ii)(B) of the Agreement is
hereby deleted in its entirety and replaced with the following table:

Contract Year Ending December 15,

 

Minimum Initial Product Revenue

 

 

 

2004

 

[***]

2005

 

[***]

2006

 

[***]

2007

 

[***]

2008

 

[***]

 

(iv)          In Contract Year 2006 and subsequent Contract Years, if a License
has not issued for [***] Products on or before June 30 in any such Contract
Year, the Minimum Qualified Revenue and Minimum Initial Product Revenue set
forth in each table in paragraphs (i) through (iii) above shall be reduced by
[***] for such Contract Year, in addition to any adjustment required under
Section 6(v) below.

(v)           In Contract Year 2006 and subsequent Contract Years, if a License
has been  issued for [***] Product on or before June 30 in any such Contract
Year, the Minimum Qualified Revenue and Minimum Initial Product Revenue set
forth in each table in paragraphs (i)

3


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

through (iii) above shall be increased by [***] for such Contract Year, in
addition to any adjustment required under Section 6(iv) above.

(vi)          Distributor shall use its best efforts to maximize sales of
Products during the term of the Agreement, in excess of the Minimum Qualified
Revenue.

7.       Additional Prepayments; Take-or-Pay Obligations.  The Agreement is
hereby amended to add the following new Section 3.04(iii):

3.04(iii) (A)            For purposes of the Agreement, “Contract Quarter” shall
mean the quarterly periods during each Contract Year beginning on December 16,
March 16, June 16, and September 16.  For purposes of this Agreement, Qualified
Revenue for any Contract Year or Contract Quarter includes the Purchase Price of
Products ordered by Distributor for delivery in such Contract Year or Contract
Quarter, even if Diamond is unable to make timely delivery in such Contract Year
or Contract Quarter.

(B)           On or before the first day of each Contract Quarter in Contracts
Years 2005 through 2009, inclusive, Distributor shall pay to Diamond an amount
equal to [***], which amount shall be credited, effective upon issuance of
Diamond invoices, against the invoice prices for Products to be shipped in such
Contract Year (each, a “Minimum Prepayment”). Distributor shall not be required
to make a Minimum Prepayment during a Shut Down Event.

(C)           If Qualified Revenues are less than [***] in Contract Year 2005,
then Distributor shall pay an amount equal to such shortfall to Diamond;
provided, that Distributor shall not be obligated to make such payment if a Shut
Down Event occurs during Contract Year 2005.

(D)          If Qualified Revenues are less than [***] in any Contract Quarter
during Contract Years 2006 through 2009, inclusive, then Distributor shall pay
to Diamond an amount equal to such shortfall; provided, that Distributor shall
not be obligated to make such payment for any Contract Quarter in which a Shut
Down Event occurs or continues.

(E)           Diamond shall be entitled to retain any portion of the Minimum
Prepayments not credited to actual purchases of Products to satisfy
Distributor’s take-or-pay obligations in the preceding paragraphs (C) and (D). 
Distributor’s obligation to make the take-or-pay payments pursuant to paragraphs
(C) and (D) above shall be absolute, regardless of whether or not Distributor
elects to make an Additional Payment or Additional Initial Product Payment to
maintain its exclusivity under the Agreement and regardless of whether
Distributor’s exclusivity under the Agreement shall have terminated for any
other reason.

8.       Price Adjustment [***].  Notwithstanding any provision of the Agreement
(and its Exhibits) to the contrary, the price for [***] shall be increased as
set forth on

4


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

Exhibit B attached hereto, effective upon execution and delivery of this Second
Amendment; provided, that the effective date of such price increase for [***] to
be distributed in Africa shall be September 1, 2005.

9.       Returns.  Section 5.05 of the Agreement is hereby deleted in its
entirety and shall be of no further force and effect, effective as of
December 16, 2004; provided, that Distributor may return Products shipped during
Contract Year 2004 in accordance with such Section 5.05 on or before
December 15, 2004.

10.     Special Termination Right.  Section 6.04 of the Agreement is hereby
redesignated as Section 6.05 and the following new Section 6.04 is hereby added
to the Agreement:

6.04        Special Termination Right.  Diamond shall have the right, but not
the obligation, to terminate this Agreement, effective as of December 15, 2010,
upon at least 270 days prior written notice to Distributor; provided, that all
of the following conditions have been met:

(i)            a License has issued prior to the beginning of Contract Year 2008
with respect to monovalent and combination [***] Products;

(ii)           a License has issued prior to the beginning of Contract Year 2008
with respect to a [***] Product;

(iii)          a License has issued prior to the beginning of Contract Year 2008
with respect to [***];

(iv)          Distributor has maintained its exclusive distribution rights in
accordance with the terms of the Agreement for both Contract Years 2008 and
2009; and

(v)           Distributor’s aggregate, cumulative Qualified Revenue for Contract
Years 2004 through 2009, inclusive, is less than [***].

11.     The Agreement is hereby amended to add the following new Section 3.07
(see Examples 1 and 2 of Exhibit C):

3.07         [***] Compensation.  If a License is not issued for [***] on or
before January 31, 2006, Diamond shall elect (the “[***] Election”) to take one
of the following actions for the benefit of Distributor, such election to be
made at Diamond’s sole discretion:  (i) pay to Distributor monthly installments
of [***] for each full or partial month after January 2006 in which a License
has not issued, not to exceed 30 months (“[***] Installments”), or
alternatively, (ii) grant to Distributor one additional month of exclusive
distribution rights under this Agreement for each month after January 2006 in
which a License has not issued, not to exceed 30 months (“[***] Extension”). 
Diamond

5


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

shall make the [***] Election, if required, on or before the later of (x) 90
days after such License has issued or (y) July 31, 2007; provided, that if such
License is not issued on or before July 31, 2007, the [***] Election shall be
made on July 31, 2007.  If Diamond elects to make the [***] Installments, the
first such [***] installment shall be made on the first day of the month after
Diamond makes the [***] Election and shall continue on the first day of each
succeeding month until the number of installments payable under (i) above has
been made.  If Diamond elects to grant the [***] Extension, such additional
months of exclusive rights shall begin on December 16, 2009 or, such earlier
date, if any, on which Distributor’s exclusivity rights would otherwise
terminate under the terms and conditions of this Agreement.  No Minimum
Qualified Revenue requirement shall apply during the period of any [***]
Extension.

12.     Reimbursement under [***] R&D Agreement.  For the purposes of Section
12(a) and (b), “[***] Spending” shall mean, as of a particular date, the lesser
of (i) the [***] Expenditures (as defined in the [***] R&D Agreement) incurred
as of such date, times [***] or (ii) [***].

(a)           If a License has not issued for one or more of the [***] Products
on or before June 15, 2008, Diamond shall pay to Distributor, in eighteen (18)
equal and consecutive monthly installments beginning July 15, 2008 and ending
December 15, 2009, an amount equal to one-half (1/2) of the [***] Spending as of
June 15, 2008 (the “Interim Reimbursement”).

(b)           If a License has not issued for one or more of the [***] Products
on or before December 15, 2009, Diamond shall pay to Distributor no later than
January 1, 2010, an amount equal to one-half (1/2) of the [***] Spending as of
December 15, 2009 less the Interim Reimbursement (the “Final Payment”) (see
Example 3 of Exhibit C).

13.     Confidentiality of Agreement.  Notwithstanding any provision of the
Agreement to the contrary, this Second Amendment shall be publicly available
information for SEC filing, press release and other discussion purposes;
provided, that the highlighted items set forth in Exhibit D attached hereto
shall be redacted from any initial SEC filings and shall be deemed Confidential
Information under Section 13.05 of the Agreement.  The parties also agree to a
press release to announce this Second Amendment, attached hereto as Exhibit E.

14.     Effect of Amendment.  This Second Amendment is hereby incorporated by
reference into the Agreement as if fully set forth therein, the Agreement as
amended by this Second Amendment shall continue in full force and effect
following execution and delivery hereof, and references to the term “Agreement”
shall include this Second Amendment.  In the event of any conflict between the
terms and conditions of the Original Agreement or First Amendment and this
Second Amendment, the terms and conditions of this Second Amendment shall
control.

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Second Amendment be executed by
their duly authorized representatives as of the date first written above.

DIAMOND ANIMAL HEALTH, INC.

 

 

 

 

By:

/s/

Jason Napolitano

 

 

 

JASON NAPOLITANO

 

Its:

 

Chief Financial Officer

 

 

 

 

AGRI LABORATORIES, LTD.

 

 

 

 

By:

/s/

Steve Schram

 

 

 

STEVE SCHRAM

 

Its:

 

President/CEO

 

7


--------------------------------------------------------------------------------


EXHIBIT A

AMENDED AND RESTATED

PROMISSORY NOTE

$500,000.00

as of April 15, 2002

 

Des Moines, Iowa

 

FOR VALUE RECEIVED, the undersigned DIAMOND ANIMAL HEALTH, INC., an Iowa
corporation (“Maker”), promises to pay to AGRI LABORATORIES, LTD., a Delaware
corporation (“Holder”), or order, at such place as the Holder of this Note shall
designate in writing, the sum of Five Hundred Thousand Dollars ($500,000.00) in
lawful money of the United States of America.  Beginning from the date hereof
interest shall accrue until the effective date of that certain Second Amendment
to the Distribution Agreement (defined below) on the outstanding principal
balance at the “prime rate” plus one-quarter percent (1/4%) per annum and
thereafter, at the “prime rate” plus one percent (1%) per annum.  Accrued
interest shall be paid quarterly on each quarterly anniversary of the date of
this Note, and shall accrue based upon a thirty-day month and a 360-day year. 
Principal under this Note shall be paid in one annual installment on May 31,
2006.

All principal and any accrued but unpaid interest shall be due and payable on
the maturity date of this Note.

Notwithstanding any provision of this Note to the contrary, all principal and
unpaid accrued interest shall be due and payable on the ninetieth (90th) day
following the date that either (i) Holder’s exclusivity rights under that
certain Amended and Restated Bovine Vaccine Distribution Agreement dated as of
September 30, 2002, as amended (the “Distribution Agreement”) are terminated due
to Distributor’s nonpayment of any Additional Payment under the Distribution
Agreement or (ii) in the event of a merger, sale or fifty percent (50%) change
in ownership of Maker.

The “prime rate” shall be the annual rate of interest announced from time to
time by Wells Fargo Business Credit, Inc. (“Wells Fargo”) as its prime rate. 
The interest accruing on the principal balance of this Note shall fluctuate from
time to time concurrently with changes in the prime rate, effective as of the
date any change in the prime rate is publicly announced.  If Wells Fargo ceases
to announce the prime rate, the prime rate as published in the Wall Street
Journal in its “Money Rates” section or a similar financial publication shall be
used, as reasonably determined by Maker.

Maker shall have the right at any time or from time to time to prepay all or a
portion of the principal or interest without premium or penalty, and such
prepayments shall be applied first to accrued interest and then to principal.

If default be made in the payment of any of the installments of principal,
interest, or other amounts when due under this Note, the entire principal sum
and accrued interest and all other amounts due hereunder shall become due at the
option of Holder if not paid within ten (10) days of written notice to Maker.

In the event garnishment, attachment, levy or execution is issued against any
substantial or material portion of the property or assets of Maker, or any of
them if more than one, or upon the happening of any event which constitutes a
default pursuant to the terms of any agreement or other instrument entered into
or given in connection herewith, or upon the adjudication of Maker, or any of
them if more than one, a bankrupt, such event shall be deemed a default
hereunder and Holder may declare this Note immediately due and payable without
notice to Maker or exercise any of its remedies hereunder or at law or equity. 
Should suit be brought to recover on this Note, or should the same be placed in
the hands of an attorney for collection, Maker promises to pay all reasonable
attorneys’ fees and

1


--------------------------------------------------------------------------------


costs incurred in connection therewith.

Failure of Holder to exercise any option hereunder shall not constitute a waiver
of the right to exercise the same in the event of any subsequent default, or in
the event of continuance of any existing default.

Maker waives demand, diligence, presentment for payment, protest and notice of
demand, protest, nonpayment and exercise of any option hereunder.  Maker agrees
that the granting without notice of any extension or extensions of time for
payment of any sum or sums due hereunder, or for the performance of any
covenant, condition or agreement hereof shall in no way release or discharge the
liability of Maker hereof.

This Note shall be governed by the laws of the State of Iowa.

Time is of the essence of this Note and each and every term and provision
hereof.

This Note is secured by that certain Security Agreement, dated as of even date
herewith, by and between Maker and Holder.  Debtor and its affiliates are
parties to that certain Second Amended and Restated Credit and Security
Agreement by and between Debtor and Wells Fargo Business Credit, Inc., fka
Norwest Business Credit, Inc., a Minnesota corporation (“Wells Fargo”),
originally dated June 4, 2000, as amended, that certain Loan Agreement dated as
of April 4, 1994 and related Promissory Note between the City of Des Moines,
Iowa and Debtor, as amended, and that certain CEBA Loan Agreement dated January
20, 1994 and related Promissory Notes between Iowa Department of Economic
Development and Debtor, as amended (collectively, the “Senior Loan Agreements”
and the lender parties thereto collectively, the “Senior Lenders”).  This Note
and Maker’s obligations hereunder shall be junior and subordinated to all any
and all indebtedness and obligations for borrowed money (including, without
limitation, principal, premium (if any), interest, fees, charges, expenses,
costs, professional fees and expenses, and reimbursement obligations)
(“Indebtedness”) at any time owing by Debtor to the Senior Lenders, their
successors and assigns under the Senior Loan Agreements or otherwise, and the
extension, renewal or refinancing (including without limitation any additional
advances made in connection therewith) of all or any portion of such
Indebtedness by any of the Senior Lenders or any successor lender and any and
all security interests securing any portion of such Indebtedness and additional
advances from time to time (such Indebtedness, additional advances and security
interests, the “Senior Indebtedness”).  Holder hereby agrees to take such
actions, and to execute and deliver such documents and instruments, as shall be
requested from time to time by any holder of Senior Indebtedness to confirm and
further implement such subordination.  In addition, this Note is subject to the
terms and conditions of that certain Subordination Agreement dated as of even
date herewith by and among Maker, Holder and Wells Fargo.

This Note replaces that certain Amended and Restated Promissory Note dated as of
April 15, 2004 given by Maker to Holder.

THE PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED
ON OR PERTAINING TO THIS NOTE.

DIAMOND ANIMAL HEALTH, INC., an Iowa corporation, Maker

 

 

 

By

/s/ Jason Napolitano

 

 

JASON NAPOLITANO

 

Its:

Chief Financial Officer

2


--------------------------------------------------------------------------------


THIS INSTRUMENT IS SUBJECT TO THE TERMS OF A SUBORDINATION AGREEMENT BY AGRI
LABORATORIES, LTD. IN FAVOR OF WELLS FARGO BUSINESS CREDIT, INC. DATED AS OF
APRIL 15, 2002.

 

3


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

EXHIBIT B

Pricing for Products

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

EXHIBIT C

Calculation Examples

Example 1 - Assume (i) a License for [***] Products is never obtained, (ii)
Diamond elects, on July 31, 2007, to extend Distributor’s exclusivity rights and
(iii) Distributor’s exclusivity rights are set to expire after December 15,
2009.  In this example, Distributor would maintain an additional 30 months of
exclusivity, or until June 15, 2011.  Alternatively, if Diamond elects, on July
31, 2007, to make cash payments to Distributor, Diamond would make 30
consecutive monthly payments of [***] beginning on August 1, 2007 which would
total [***].

Example 2 - Assume (i) a License for [***] Products is obtained on June 15,
2007, (ii) Diamond elects, on September 13, 2007, to extend Distributor’s
exclusivity rights and (iii) Distributor’s exclusivity rights are set to expire
after December 15, 2009.  In this example, Distributor would maintain an
additional 17 months of exclusivity, or until May 15, 2011.  Alternatively, if
Diamond elects, on September 13, 2007, to make cash payments to Distributor,
Diamond would make 17 consecutive monthly payments of [***] beginning on October
1, 2007 which would total [***].

Example 3 -  At June 15, 2008, [***] Spending is [***], and at December 15,
2009, [***] Spending is [***].  A License for the [***] Product has not been
obtained by December 15, 2009.  This is covered under Section 12(a) and (b).  As
a License for the [***] Product has not been obtained as of June 15, 2008,
Diamond would begin to make Interim Reimbursement payments equal to [***] per
month beginning on July 15, 2008 and ending on December 15, 2009 for a total of
[***], such monthly payments calculated as one half of [***] Interim [***]
Spending divided by 18.  On January 1, 2010, Diamond would make the Final
Payment to Distributor of [***], calculated as one half of [***] less the total
amount of the Interim Reimbursement ([***]).  In this example, Distributor
collects [***] ([***] + [***]) or half of its original investment in the failed
research project.


--------------------------------------------------------------------------------


EXHIBIT D

Redacted Form of Second Amendment


--------------------------------------------------------------------------------


EXHIBIT E

Press Release Logo of Heska Corporation

 

 

FOR IMMEDIATE RELEASE

At Heska Corporation:

Jason Napolitano, Executive Vice President & CFO

(970) 493-7272, Ext. 4105


HESKA CORPORATION ANNOUNCES AMENDED AGREEMENT WITH AGRILABS

FORT COLLINS, CO, December 13, 2004— Heska Corporation (NASDAQ:HSKA) today
announced that an amendment to the current distribution agreement with Agri
Laboratories, Ltd., or AgriLabs, has been signed.  Under the amendment,
currently outstanding prepayments from AgriLabs will be considered an upfront
fee and the pricing on certain products has been increased.  AgriLabs’ minimums
to maintain exclusivity on certain bovine vaccines have been significantly
reduced and no longer increase annually, although the minimums are subject to
adjustment in certain circumstances.

Under the amendment, AgriLabs will continue to enjoy access to these bovine
vaccines in the United States, Africa, China, Mexico and Taiwan to December
2013.  Subject to minimum purchase requirements, AgriLabs’ rights in these
regions will be exclusive at least to December 2009 and could remain exclusive
up to December 2013 based on other contractual arrangements.  Heska will be free
to sell these bovine vaccines to any party of its choosing in other regions of
the world.  AgriLabs will also maintain non-exclusive rights to these bovine
vaccines in Canada to December 2009.

In addition, two separate research and development agreements have been signed
with AgriLabs.  These agreements specified risk sharing provisions where
AgriLabs has agreed to fund the initial research and development expenditures,
but will be entitled to certain additional product rights and/or reimbursement
of expenditures under certain circumstances.  The research and development
programs are intended to enhance the quality of the current line of bovine
vaccines.


--------------------------------------------------------------------------------


“We are pleased we have found a mutually agreeable solution to this matter,”
said Robert Grieve, Heska’s Chairman and CEO.  “AgriLabs has been an excellent
customer of ours in the past and we are happy we will continue to benefit from
their livestock market expertise in the future.”

“We have long been impressed with these vaccines, which we sell under our label
and tradenames Titanium® and MasterGuard®”, said Steve Schram, AgriLabs’
President and CEO.  “We are hopeful that the research and development agreements
we have signed will allow us to maintain the leadership position we have
established in the marketplace with these vaccines.”

ABOUT HESKA

Heska Corporation (NASDAQ: HSKA) sells advanced veterinary diagnostic and other
specialty veterinary products.  Heska’s state-of-the-art offerings to its
customers include diagnostic and monitoring instruments and supplies as well as
single use, point-of-care tests, vaccines and pharmaceuticals.  The company’s
core focus is on the canine and feline markets where it strives to develop high
value products for unmet needs in veterinary medicine.  For further information
on Heska and its products, visit the company’s website at www.heska.com.

About AgriLabs

AgriLabs, Ltd. is the largest private label marketer of veterinary vaccines and
pharmaceuticals in the United States.  AgriLabs is proficient in sales,
marketing and technology transfer of current and future compounds or antigens
for both food and companion animal markets.  The AgriLabs distribution network
of distributor owners is the largest in the United States and has the ability to
efficiently reach the livestock and consumer marketplace through various
veterinary, direct and retail channels.  For additional information on AgriLabs
and its products or distributors, visit the company website at www.agrilabs.com.

FORWARD-LOOKING STATEMENTS

This announcement contains express or implied forward-looking information about
Heska’s products, business relationships and research and development
activities.  Such forward-looking statements involve known and unknown risks,
uncertainties and other factors which may cause Heska’s actual results,
performance or achievements to be materially different from any future results,
performance or achievements expressed or implied by such forward-looking
statements. Heska’s achievement of these results may be affected by many
factors, including among others, the following: uncertainties relating to
reliance on the sales and marketing efforts of a third party, over which Heska
has no direct control; competition; uncertainties regarding the outcome of
research and development projects currently contemplated; delays in or failure
to achieve market acceptance of any products resulting from such research and
development activities; the failure of third party distribution network members
who have purchased large quantities of Heska’s  products in the past to continue
to do so in the future; uncertainties related to Heska’s ability to obtain and
maintain costly regulatory approvals for its products; uncertainties related to
Heska’s ability to successfully market and sell its current and any future
products, including in nations where such products are not currently sold;
reliance on key personnel; and the risks set forth in Heska’s filings and future
filings with the Securities and Exchange Commission, including those set forth
in Heska’s Annual Report on Form 10-K for the year ended December 31, 2003 and
Quarterly Report on Form 10-Q for the quarter ended September 30, 2004.

###

 


--------------------------------------------------------------------------------